Citation Nr: 0943994	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  00-18 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to July 
1978.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in Nashville, Tennessee.  By a 
decision issued in August 2005, the Board denied the 
Veteran's claim of entitlement to service connection for 
schizophrenia.  The Veteran appealed the denial of the claim 
to the United States Court of Appeal for Veterans Claims 
(Court).  The Court vacated the Board's denial of the claim, 
by an Order issued in April 2007.  The Board Remanded the 
claim in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The VA examiners who provided opinions in 2005 and 2009 each 
opined that they were unable to determine, without resort to 
speculation, whether the Veteran manifested symptoms of his 
current psychiatric disorder in service, or manifested a 
psychosis within one year following service.  They each 
indicated that the absence of clinical records for a lengthy 
period in the 1980s precluded a determination of the claim 
without resort to speculation.  The history elicited from the 
Veteran is not helpful, and records for a long period 
following the Veteran's service discharge are absent. 

The claims file reflects that some records in 1979 and 1980, 
soon after the Veteran's service discharge in July 1978, are 
of record.  However, no clinical evidence is of record during 
the period from 1981 through 1991.  A careful review of the 
claims file reveals that there may be additional avenues for 
obtaining evidence during the period for which evidence is 
missing currently.  The record reflects that the Veteran's 
mother is in contact with the Veteran.  The Veteran's mother 
may be able to shed some light on where the Veteran was 
living, working, or receiving medical treatment during the 
period for which records are missing.  Additionally, the 
Veteran should be afforded the opportunity to identify any 
employment records that might be available.  The Veteran 
should be afforded an opportunity to obtain and submit his 
earnings record for the period proximate to his service 
discharge.  The Social Security Administration (SSA) may have 
records available which would identify employers from whom 
information might be available.  

If the Veteran remains in contact with his first spouse, he 
should be afforded the opportunity to ask her to identify any 
health care facilities at which he may have been treated 
prior to or following their divorce, which the record 
indicates was in 1981.  A private treatment record dated in 
August 1979 indicates that the Veteran planned to seek 
treatment at "Millington Naval Hospital."  An attempt to 
identify this facility and to obtain records should be made.  
It appears that the Veteran was living in Florida, on at 
least a temporary basis, for some period in the early 1980s.  
The Veteran should be asked to identify any facilities at 
which he may have sought medical evaluation or treatment in 
Florida. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
information that might assist him to 
substantiate his claim.  He should be 
advised in particular that information 
proximate to his service discharge in 
July 1978 would be the most persuasive 
evidence.  He should be encouraged to 
identify or submit evidence prior to 
1991.   

The Veteran should be advised of the 
types of alternative evidence which might 
assist him to substantiate the claims, 
including, but not limited to, statements 
from friends, former employers or 


supervisors, former fellow employees, 
family members, health care providers who 
observed him, or others who may have 
observed relevant symptoms.  

2.  The Veteran's representative should 
be specifically asked to meet with the 
Veteran and assist him to identify and 
authorize release of information which 
might assist the Veteran to substantiate 
his claim.  With the Veteran's 
permission, the Veteran's mother should 
be asked to assist the Veteran, if she is 
available.  With his permission, the 
Veteran's current spouse should be asked 
whether she is able to identify any of 
the Veteran's treating health care 
facilities or providers, including 
emergency treatment, psychiatric 
treatment, or other medical treatment, 
during the period from 1978 to 1991.  If 
the Veteran is in contact with his former 
spouse, with the Veteran's permission, 
the Veteran's former spouse should be 
asked to assist the Veteran in his 
efforts to identify possible relevant 
evidence.  

3.  The Veteran should be asked if he was 
ever treated at Millington Naval 
Hospital, and, if so, the Veteran should 
provide any information he may have about 
the location of that facility, and an 
attempt should be made to obtain the 
records.

4.  The Veteran should be afforded an 
opportunity to identify any employer for 
whom he worked during the period from 
1978 to 1991.  Identified employers 
should be asked to search for employment 
clinical records or any other available 
records which might be relevant to 
demonstrate the Veteran's functioning 
during the period from 1978 to 1991, or 
to provide a statement about the 
Veteran's functioning, if possible.  

5.  The Veteran should be afforded the 
opportunity to provide a Social Security 
Administration (SSA) earning record 
(Personal earnings and Benefit Estimate), 
and the Veteran should be afforded the 
opportunity to authorize release from SSA 
to VA any information available about the 
Veteran's employers from 1978 to 1991 
which might assist VA to contact those 
employers, with the Veteran's 
authorization.

6.  Then, the Veteran should be afforded 
another VA psychiatric examination.  The 
examiner should be specifically informed 
that, under governing VA regulations, a 
"psychosis" includes the following 
specific disorders: brief psychotic 
disorder, delusional disorder, psychotic 
disorder due to general medical 
condition, psychotic disorder, not 
otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 
C.F.R. § 3.384 (2009).  The examiner 
should be asked to address the following:

(a).  What diagnosis/diagnoses may be 
currently assigned for the Veteran's 
psychiatric disorders?  
(b).  Is any assigned current diagnosis 
among the disorders defined for VA 
purposes as a psychosis?  
(c).  For each current diagnosis that is 
NOT defined as a psychosis, provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
likelihood), or whether it is less than 
50 percent likely, that the Veteran 
manifested the disorder during service, 
or that the disorder was present prior to 
service and was aggravated during or as a 
result of the Veteran's service.  
(d).  For each current disorder which IS 
defined as a psychosis, provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
likelihood), or whether it is less than 
50 percent likely, that the Veteran 
manifested the disorder in service or 
within one year following his July 1978 
service discharge, or that the disorder, 
if present prior to service, was 
aggravated during or as a result of the 
Veteran's service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.
 
7.  After reviewing the evidence to 
assure that VA's duties to notify and 
assist the Veteran have been met, and 
after reviewing the VA examination report 
to assure that the report is complete, 
the claim should be readjudicated.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


